         Case 5:19-cv-00903-G Document 14 Filed 12/02/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) PATRICK ROTH,                     )
                                      )
                   Plaintiff,         )
                                      )
vs.                                   )                 Case No. CIV-19-903-G
                                      )
(1) JOHN RICKETTS (BADGE #1126) and )
(2) OKLAHOMA CITY, a political        )
subdivision of the State of Oklahoma, )
                                      )
                   Defendants.        )

                            ENTRY OF APPEARANCE

To the Clerk of this Court and all parties of record:

      Please enter my appearance as counsel in the above-styled case for

Defendant John Ricketts. I certify that I am admitted to practice in this Court and

am registered to file documents electronically with this Court.




                                       Respectfully submitted,

                                       s/ Stacey Haws Felkner
                                       Stacey Haws Felkner, OBA No.14737
                                       COLLINS, ZORN & WAGNER, P.C.
                                       429 N.E. 50th Street, 2nd Floor
                                       Oklahoma City, OK 73105-1815
                                       Telephone: (405) 524-2070
                                       Facsimile: (405) 524-2078
                                       E-mail: shf@czwlaw.com

                                       ATTORNEY FOR DEFENDANT JOHN
                                       RICKETTTS
         Case 5:19-cv-00903-G Document 14 Filed 12/02/19 Page 2 of 2



                         CERTIFICATE OF SERVICE

      I hereby certify that on December 2, 2019, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and
transmittal of a Notice of Electronic Filing to the following ECF registrant:

      Eric D. Cotton, email at: eric.cotton@thecottonlawfirm.com
      THE COTTON LAW FIRM, PLLC
      422 E. 2nd Street
      Edmond, OK 73034

      Solomon R. Radner, email at: sradner@excololaw.com
      EXCOLO LAW, PLLC
      26700 Lahser Road, Suite 401
      Southfield, MI 48033
      Attorneys for Plaintiff

      Richard C. Smith, email at: rick.smith@okc.gov
      Sherri R. Katz, email at: sherri.katz@okc.gov
      The City of Oklahoma City
      Municipal Counselor’s Office
      200 N. Walker Avenue, Suite 400
      Oklahoma City, OK 73102
      Attorneys for Defendant Oklahoma City



                                     s/ Stacey Haws Felkner
                                     Stacey Haws Felkner




                                       2
